DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 1, 5, 9, 14-15, 21, 24 have been amended, claims 7, 23 have been cancelled, claims 16-17, 33-51 have been withdrawn, and claims 1-6, 8-22, 24-51 are pending as amended on 08/18/21. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 08/18/21. In particular, claims 1, 14 has been amended to narrow the term organic cation and energetic salt . Now, the scope of independent claims 1, 14 and the claims depends from claims 1, 14 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.        This application has PRO 62/878,060 07/24/2019.

Response to Amendment
8.         Applicant's amendment filed on 08/18/21, has been fully considered and entered. 

Response to Arguments
9.         Applicant's arguments with respect to rejection of claims 5, 7-9, 15, 21, 23-24, 30, 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 08/18/21, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
10.         Applicant's arguments with respect to rejection of claims 1-3, 5-15, 18-19, 21-27 under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (H. Nakayama, Hydrates of organic compounds. VII. The effect pf anions on the formation of clathrate hydrates of tetrabutylammonium salts, Bull. Chem. Soc. Jpn, 56, 1983, 877-880) filed on 11/08/21, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn. However, in view of amendment to claim 14 and response, a new ground(s) of rejection is made. 
11.        Applicant's arguments with respect to rejection of claims 1-6, 10-11, 14-15, 18-22, 25-26, 28-29, 31-32 under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 2017/0350244), caim 29 under 35 U.S.C. 103 as being unpatentable over Hall in view of Zhao (B. Zhao, et al, Tracer eluting proppants for shale fracturing, URTeC:478, 2019), and claim 30 under 35 U.S.C. 103 as being unpatentable over Hall in view of Nguyen 

Scope of the Elected Invention
12.      Claims 1-6, 8-22, 24-51 are pending in this application.  Claims 16-17, 33-51 have been withdrawn in an amendment filed on 08/18/21 are directed to the non-elected species and claims 33-51 are directed to non-elected invention. Accordingly, claims 16-17, 33-51 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention/species.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference, which anticipates one group, would not render obvious the other.    
           The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-6, 8-15, 18-22, 24-32, are drawn to a composition and species (1) one energetic salt - tetrabutylammonium bromate, (2) one additive - a surfactant, (3) one fluid - aqueous fluid, (4) encapsulated, and (5) one encapsulating agent - methylacrylate-methacrylic acid copolymers.

Claim Rejections - 35 USC § 112
13.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
      Claims 14-15, 18-22, 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             Regarding claim 14: claim 28, depends from claim 15, discloses energetic salt is dissolved in the fluid, wherein claim 15, depends from claim 14, discloses fluid is an aqueous fluid. Thus, energetic salt is dissolved in the aqueous fluid, is not solely non-aqueous as required in base claim 14. Thus, the metes and bounds of the claim 14 recitation “the energetic salt is non-aqueous” in line 15 cannot be ascertained. Accordingly, claim 14 is indefinite. In this Office action, no patentable weight given to the claim 14 recitation “the energetic salt is non-aqueous.”  
        Claims 15, 18-22, 24-32 depend directly or indirectly from the rejected claim 14.
          Appropriate correction is required.
           
Claim Rejections - 35 USC § 102
15.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.        Claims 1-6, 8-14, 18-22, 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (US 9921178).
Regarding claims 1-6, 8-14, 18-22, 24-27, Larsen discloses an ionic compound is dissolved in an aprotic electrolyte fluid such as propylene carbonate, wherein the ionic compound being: tetrabutylammonium iodide, tetrabutylammonium chlorate, tetrabutylammonium fluoroborate, and/or tetrabutylammonium perchlorate (claim 7; read on non-aqueous metal free energetic salt).
           Regarding the detonation capability of the energetic salt upon reaction of cation with anion at instantly claimed conditions, Larsen discloses same energetic salt as instantly claimed the properties such as detonation capability of the energetic salt at instantly claimed conditions would inherently be the same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Claim Rejections - 35 USC § 102
17.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

       Claims 14-15, 18-22, 24-28, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (H. Nakayama, Hydrates of organic compounds. VII. The effect pf anions on the formation of clathrate hydrates of tetrabutylammonium salts, Bull. Chem. Soc. Jpn, 56, 1983, 877-880). 
           Claim Interpretation: Claim 28, depends from claim 15, discloses energetic salt is dissolved in the fluid, wherein claim 15, depends from claim 14, discloses fluid is an aqueous fluid. Thus, energetic salt is dissolved in the aqueous fluid, is not solely non-aqueous as required in base claim 14. In this Office action, no patentable weight given to the claim 14 recitation “the energetic salt is non-aqueous” as per above interpretation.  
          
          Regarding claims 14-15, 19-22, 24-28, Nakayama discloses a composition comprising aqueous solution of tetrabutylammonium salts [(n-C4H9)4N]nX, wherein X=BrO3 or ClO3, and n=1 (page 877, experimental, page 878, para 5). Regarding the detonation capability of the energetic salt upon reaction of cation with anion at instantly claimed conditions, Nakayama discloses same energetic salt as instantly claimed the properties such as detonation capability of the energetic salt at instantly claimed conditions would inherently be the same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
          Regarding claim 18, Nakayama discloses the salt is metal-free (entire documents). 
          Regarding claim 31, Nakayama discloses additives, e.g. bromophenol Blue (page 878, para 3).

Claim Rejections - 35 USC § 102
19.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

20.       Claims 14-15, 18-22, 24, 28, 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultheiss (US 2016/0177698).
           Claim Interpretation: Claim 28, depends from claim 15, discloses energetic salt is dissolved in the fluid, wherein claim 15, depends from claim 14, discloses fluid is an aqueous fluid. Thus, energetic salt is dissolved in the aqueous fluid, is not solely non-aqueous as required in base claim 14. In this Office action, no patentable weight given to the claim 14 recitation “the energetic salt is non-aqueous” as per above interpretation.  
          
          Regarding claims 14-15, 18, 24, 28, Schultheiss discloses a composition comprising energetic compound for treatment of subterranean formation such as drilling or fracturing a wellbore, wherein the energetic compounds include methyl ammonium nitrate dissolved in fluid such as water (read on instant claim 14 primary ammonium salt and oxidizing anion), wherein the energetic compound is capable of detonation upon 
            Regarding claims 19-22, the detonation capability of the energetic salt upon reaction of cation with anion at instantly claimed conditions, Schultheiss discloses same energetic salt as instantly claimed the properties such as detonation capability of the energetic salt at instantly claimed conditions would inherently be the same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
           Regarding claim 30, Schultheiss discloses about 2 wt% of the energetic compound in the water based fluid (considering water as fluid media; 2 wt% is equivalent to 0.167 pound per gallon (ppg); para [0150]), fall into instant claim range of about 0.1 ppg to about 10 ppg.
           Regarding claims 31-32, Schultheiss discloses additives such as surfactant (para [0148]).

Claim Rejections - 35 USC § 103
21.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

22.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
23.       Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss as applied to claims 14-15, 28 above, and further in view of Zhao (B. Zhao, et al, Tracer eluting proppants for shale fracturing, URTeC:478, 2019).
            Schultheiss includes the features of claims 14-15, 28 above.
            Regarding claim 20, Schultheiss discloses energetic salt explosives coated with protective shell (para [0266]) but does not disclose the coating polymer comprises methacrylate-methacrylic acid copolymer (elected species). 
          However, Zhao discloses methacrylic acid copolymer (read on methacrylate-methacrylic acid copolymer) used for coating a wellbore fracturing material (page 3, para 3). 
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Schultheiss with the aforementioned teachings of Zhao to provide a coating composition comprising an methacrylic acid copolymer to coat the wellbore fracturing material such as energetic salt in order to use it in the wellbore fracturing  Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 

Information Disclosure Statement
24.        The information disclosure statement (IDS) submitted on 06/04/21 was filed after the mailing date of the Non-Final Office action on 05/24/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
25.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766